Citation Nr: 0501599	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  02-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
anxiety reaction.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of fracture of the left wrist.

3.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of fracture of the left femur.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in September 2001 and July 
2002 by the Department of Veterans Affairs Regional Office 
(RO) in Winston-Salem, North Carolina.  This case was 
previously before the Board in November 2003 and remanded for 
additional development and adjudication pursuant to due 
process considerations.  While a 20 percent rating was 
assigned by the RO for the left femur disability in a rating 
action in July 2002, the fact remains that an even higher 
rating can be assigned; hence, the grant of less than the 
maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher evaluation for the 
veteran's left femur disability remains in appellate status.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's service-connected anxiety reaction has been 
manifested by monthly anxiety episodes, without prominent 
symptoms of suicidal ideation, obsessional rituals, speech 
disturbance, periods of violence, spatial disorientation, or 
personal neglect.

2.  The veteran is in receipt of the maximum schedular rating 
assignable for his left wrist disability.  

3.  The veteran does not have ankylosis of the left wrist.

4.  The veteran's left wrist disorder does not present an 
exceptional or unusual disability picture.

5.  The veteran's left femur disability is not shown to be 
productive of malunion of the femur with marked knee or hip 
disability or functional loss from pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2004).

2.  The criteria for a schedular disability rating in excess 
of 10 percent for residuals of fracture of the left wrist are 
not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.321, 4.71a, Diagnostic Code 5215 (2004).

3.  The schedular criteria for a rating in excess of 20 
percent for a left femur disability have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In May 1998, the veteran requested an increased evaluation 
for his service connected disabilities.  A rating action in 
December 1998 denied his claims.  The veteran filed a timely 
notice of disagreement, and a statement of the case was 
issued in November 1999.  All of these events occurred prior 
to the effective date of VCAA.  Thereafter, in letters dated 
in May 2001 and March 2004, the RO informed the veteran of 
the requirements of VCAA.  In the September 2004 supplemental 
statement of the case, the veteran was provided with the 
applicable law and regulations regarding VCAA.  Under the 
circumstances, the Board finds that there has been 
substantial compliance with Pelegrini II in that the veteran 
has received the VCAA content-complying notice and there has 
been proper subsequent VA process.  

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App.  55, 58 (1994).  

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2004).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit, which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2004).  

In this case, in November 2003 the Board considered the 
medical evidence of record and determined that it would be 
beneficial for the veteran to be again examined to obtain a 
current and complete picture of his disabilities.  The issues 
were then remanded for additional development of the 
evidence.  The veteran was scheduled for VA examinations in 
September 2004 in order to assist in the development and 
adjudication of his claims now presented on appeal.  He 
failed to appear for the examinations and did not provide a 
justification for his refusal.  Under the circumstances, the 
Board finds that good cause for his failure to report has not 
been demonstrated, and that no further development, including 
attempts to obtain medical opinions, is thus warranted.  

In the September 2004 Supplemental Statement of the Case, a 
copy of which was provided to the veteran's representative, 
the RO notified the veteran that his claim had been denied.  
The RO also specifically notified the veteran of the 
provisions of 38 C.F.R. § 3.655.  There is no indication that 
it was returned by the postal authority as undeliverable.

The evidence before the Board consists of a 2002 VA 
examination and VA outpatient records spanning a period from 
1998 to 2000.  While more current examinations would clearly 
be helpful in adjudicating the claims, the Board finds that 
there is sufficient evidence upon which to confirm 
"continued entitlement to a benefit," in this case, a claim 
for increase, and will thus address the merits of the appeal.  

1.  Anxiety reaction

Factual Background

In a June 1954 rating action, service connection was granted 
for anxiety reaction.  A noncompensable evaluation was 
assigned.  The record discloses that this disability was the 
subject of subsequent adjudication by the RO and a 50 percent 
evaluation was ultimately assigned in March 1995.

The veteran filed claim for increase in May 1998.  In support 
of his claim are VA outpatient treatment records dated from 
January 1995 to June 2000, which primarily show evaluation 
and treatment for unrelated disabilities.  These records are 
entirely negative for psychiatric treatment.  

The veteran underwent VA psychiatric examination in June 
2002.  The examiner noted the veteran's medical history was 
significant for evaluation and treatment of complex partial 
seizures.  An EEG in July 1987 showed at least one major 
seizure with no change in electrical activity.  Since that 
time the veteran had been labeled as having pseudoseizures.  
He was subsequently examined in 1994 and given the diagnosis 
of anxiety disorder.  The veteran's current complaint was 
that he gets the "shakes," mostly in his hands, and that 
his speech becomes slurred.  These episodes last anywhere 
from 20 minutes to one hour and disappear spontaneously.  He 
feels anxious during the episodes, but when the shaking 
stops, his anxiety stops.  He says sometimes he has these 
spells during the night, which wake him up.  The episodes 
occur about once a month, with no known aggravant or 
reliever.  He does not lose consciousness and is able to move 
around.  In fact he stated that once he moves around he cools 
down.  The veteran denied any suicide attempts.  He last 
worked in 1984 but had to retire because of his back.  He 
lives alone, but has many friends.  He does his own cooking 
and cleaning.  He also likes model planes and attends church.  
The veteran was married once, but is currently separated.  He 
has two children but is not close to them.  

On examination he was alert, cooperative casually dressed.  
He answered questions and also volunteered information.  
There was no looseness of association or flight of ideas.  
There were no bizarre motor movements or tics.  His mood was 
calm and his affect appropriate.  He had no nightmares, 
flashbacks, or intrusive thoughts.  He had no homicidal or 
suicidal ideation.  There were no delusions, hallucinations, 
ideas of reference or suspiciousness.  He was well oriented.  
His memory, both remote and recent, was good.  Insight and 
judgment appeared to be adequate as was intellectual 
capacity.  His GAF score (Global Assessment of Functioning) 
was 50, indicative of serious impairment in social and 
occupational functioning, and difficulty in establishing 
relationships.  

Pursuant to the Board's November 2003 remand, the RO 
contacted the veteran by letter in March 2004 and asked him 
to identify any medical care providers who had treated his 
service-connected anxiety reaction.  His representative 
received a copy of this letter; however, neither the veteran 
nor his representative responded to the RO's request for 
additional evidence.

The veteran was to undergo VA examination of his service-
connected anxiety reaction, but failed to report for 
examination scheduled for September 2004.

Analysis

Under the general rating criteria for evaluation of 
psychological disorders, a 50 percent evaluation is warranted 
when the veteran exhibits occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where the veteran 
exhibits occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical; obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).

By applying the veteran's psychiatric symptomatology to the 
rating criteria noted above, it is apparent that his anxiety 
reaction does not more nearly approximate the criteria for a 
70 percent rating than the currently assigned 50 percent 
rating.  
Relevant VA medical records are entirely negative for 
evidence of outpatient treatment for the veteran's anxiety 
reaction.  Findings at the VA examination in June 2002 show 
that although he continued to have episodes of anxiety they 
were on a monthly basis.  During the examination he related 
no particular difficulties when describing his past and 
present history.  The remainder of his mental status 
evaluation was essentially unremarkable.

Generally, the veteran has appropriate affect and a calm 
mood.  The evidence does not otherwise show disturbance of 
affect or mood, speech suggestive of disorders of thought or 
perception, difficulty understanding commands, disturbances 
of motivation and mood, or impairment of memory, judgment, or 
abstract thinking.  He has not been delusional and there has 
been no evidence of psychosis.  There is no competent and 
probative evidence the veteran has been in a near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively.  Despite 
restricted family relationships, he has adequate 
recreation/leisure pursuits.  There is little evidence of 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective social relationships 
as evidenced by his "many" friendships.  

While arguably very few, if any, of the criteria for 50 
percent are met, the criteria for the next higher rating of 
70 percent criteria certainly are not met.  The veteran has 
reported no current suicidal or homicidal ideations.  He also 
is not shown to have any obsessional rituals, which interfere 
with routine activities, and his speech has generally been 
within normal limits.  He has had no issues with irritability 
or anger.  He does not have spatial disorientation - the 
substantial weight of the evidence shows that he is alert and 
oriented in all spheres.  He does not have neglect of 
personal appearance and hygiene - grooming has been 
acceptable.  There is no evidence of difficulty in adapting 
to stressful circumstances.  Although the veteran lives 
alone, he indicated that he has many friends.  By the 
veteran's own admission, his lack of employment is much more 
related to his back disorder than to his anxiety reaction.  
During VA examination in 2002 the veteran reported that he 
retired on physical disability.  

The veteran's current GAF score of 50, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), represents a 
level of impairment of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, or frequent 
shoplifting) with serious impairment in social, occupation, 
or school functioning.  This GAF score, however, is 
outweighed by the other clinical evidence that does not 
demonstrate that the criteria as specified under Diagnostic 
Code 9400 are met.  For example, although the medical 
evidence indicates increased anxiety, it is not shown to 
affect his ability to "function independently, appropriately 
and effectively" such as is required for a 70 percent 
rating.  Moreover, in reviewing the actual clinical 
manifestations, they are consistently reflective of no more 
than a 50 percent rating versus a higher level.  38 C.F.R. 
§ 4.126(a) (2004) (rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination).

The veteran's symptoms are not of the severity contemplated 
for a 70 percent rating.  In this regard, the veteran has 
indicated that he is able to go about his daily activities 
and reported meaningful leisure pursuits including model 
airplanes and church.  Therefore, any interference with 
social and industrial functioning as a result of the 
veteran's anxiety reaction is not of a significantly 
impairing nature, and is not comparable or equivalent to the 
listed criteria for a psychiatric disorder such as would 
evidence reduced reliability or productivity to warrant a 70 
percent evaluation.  The 70-percent criteria, inclusive of 
suicidal ideation; illogical, obscure, or irrelevant speech; 
continuous panic attacks; impaired impulse control; spatial 
disorientation, neglect of appearance or hygiene, or an 
inability to establish or maintain effective relationships, 
are not in evidence.

In sum, the Board concludes that the evidence does not 
reflect that the degree of disability more nearly 
approximates the criteria of Diagnostic Code 9400, for a 
rating in excess of 50 percent.  38 C.F.R. § 4.7 (2004).  
2.  Left wrist

Factual Background

In a June 1954 rating action, service connection was granted 
for fracture residuals of the left wrist.  A 10 percent 
evaluation was assigned.  The record discloses that this 
disability was the subject of subsequent adjudication by the 
RO between 1954 and 1995.

The veteran filed claim for increase in May 1998.  In support 
of his claim are VA outpatient treatment records dated from 
January 1995 to June 2000, which primarily show evaluation 
and treatment for unrelated orthopedic disabilities.  The 
records are entirely negative for complaints, or treatment of 
the veteran's left wrist.

During a VA medical examination in June 2002, the examiner 
noted the veteran had longstanding complaints with an old 
fracture of his left wrist.  He complained of some tenderness 
of the dorsum.  Examination of the left upper extremity 
showed a lipoma on the left forearm 2x3 inches, rounded 
smooth, nontender and asymptomatic.  Range of motion revealed 
dorsiflexion to 40 degrees, palmar flexion to 70 degrees, 
radial deviation to 10 degrees and ulnar deviation to 15 
degrees.  The veteran had a strong grip.  The examiner 
concluded that the veteran could carry on ordinary sedentary 
activity with only slight limitation in dorsiflexion of the 
wrist.  

Pursuant to the Board's November 2003 remand, the RO 
contacted the veteran by letter in March 2004 and asked him 
to identify any medical care providers who had treated his 
service-connected left wrist disability.  His representative 
received a copy of this letter; however, neither the veteran 
nor his representative responded to the RO's request for 
additional evidence.

The veteran was to undergo VA examination of his service-
connected left wrist disability, but failed to report for 
examination scheduled for September 2004.

Analysis

The veteran's service-connected left wrist fracture residuals 
have been rated by the RO under the provisions of Diagnostic 
Code 5215.  Under Diagnostic Code 5215, the only available 
schedular evaluation for limitation of motion of the wrist is 
10 percent for either the minor or major extremity, and that 
requires either dorsiflexion of less than 15 degrees or 
palmar flexion limited in line with the forearm.  In this 
case, the Board notes that the veteran is presently receiving 
the maximum schedular rating available.  Therefore, a higher 
schedular rating under Diagnostic 5215 is not assignable.  
The Board further observes that, in light of the holding in 
Johnston v. Brown, 10 Vet. App. 80 (1997), the veteran is not 
entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45 
as 10 percent is the maximum rating available under 
Diagnostic Code 5215.  

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees. 38 C.F.R. § 4.71, Plate I.  The June 2002 VA 
examination showed dorsiflexion to 40 degrees and palmar 
flexion to 70 degrees.  Overall, the medical evidence shows 
slight to moderate limitation of motion of the left wrist.  
Nevertheless the veteran was assigned a 10 percent rating 
under Diagnostic Code 5215.

The 10 percent disability rating under Diagnostic Code 5215 
is the maximum schedular evaluation available under that 
Code.  Although recent range of motion findings, standing 
alone, would not warrant a compensable rating, the veteran's 
complaints of pain, and slightly limited motion, warrant 
assignment of a 10 percent evaluation, even though the 
schedular criteria for such an evaluation are not met.  
Therefore, it is on this basis that the veteran's 10 percent 
rating is supportable.

Furthermore, there are no objective indicators of a moderate 
or severe level of functional loss.  There are no signs of 
fatigue and the veteran does not use any supportive or 
corrective devices.  Despite any pain that he may experience, 
his left wrist is essentially normal from a functional 
standpoint.  Moreover, he has not alleged any impairment in 
earning capacity due to his left wrist disorder.  
Accordingly, it is clear that the 10 percent rating is more 
than adequate to compensate for any additional functional 
limitation attributable to pain on use or during flare-ups.  
Therefore, because additional functional loss is already 
being compensated, and because the veteran is receiving the 
maximum schedular evaluation, an increased disability rating 
based on functional loss is not available.

In addition, if the veteran's wrist were ankylosed, an 
increased rating could be assigned under Diagnostic Code 
5214.  However, the medical evidence does not show any 
ankylosis of the left wrist.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citations omitted) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure").  As previously discussed, the 
veteran's left wrist is not immobile, as he has the ability 
to move it, albeit in a limited fashion.  Therefore, 
consideration of a rating under Diagnostic Code 5214 is not 
warranted.

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The clinical findings 
presented throughout the veteran's claim do not support an 
evaluation higher than 10 percent for left wrist fracture 
residuals.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Although the veteran is unemployed, he has not 
identified any specific factors, which may be considered to 
be exceptional or unusual with respect to his left wrist 
disability in light of VA's schedule of ratings; the Board 
has been similarly unsuccessful.  The veteran has not 
required frequent periods of hospitalization for his left 
wrist disability and the recent VA examination is void of any 
finding of exceptional limitation due to the left wrist 
disability beyond that contemplated by the schedule of 
ratings.  Thus, the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
ratings are found to be inadequate.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that referral 
of this case for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

2.  Left femur

Factual Background

In a June 1954 rating action, service connection was granted 
for fracture residuals of the left femur.  A 10 percent 
evaluation was assigned.  The record discloses that this 
disability was the subject of additional adjudication by the 
RO between 1954 and 1995.  

The veteran filed claim for increase in May 1998.  In support 
of his claim are VA outpatient treatment records dated from 
January 1995 to June 2000.  These records show that in 
October 1996 the veteran was treated for complaints of left 
femur pain.  In October 1997 the veteran was evaluated for 
complaints of leg and ankle problems secondary to the left 
femur fracture residuals.  In December 1999, the veteran was 
treated surgically for a pelvic fracture sustained in a motor 
vehicle accident.

On VA examination in June 2002, the examiner noted the 
veteran's history of an old fracture of the femur.  The 
veteran had no complaints in the area of the thigh.  However 
above and at the hip he had a dislocation of his left hip and 
surgeries.  There has been no further dislocation but the 
veteran had a limp and some pain on motion.  The left lower 
extremity was slightly shorter than his right, by nearly an 
inch.  However the veteran noted some improvement since a 
heel lift.  On examination the veteran had good flexion of 
the left lower extremity at 90 degrees at the hip.  Abduction 
was 30 degrees, adduction was 25 degrees, inversion 20 
degrees, and eversion 20 degrees.  There was no tenderness 
over the long scar over the hip.  The veteran could bear 
weight but had pain on striding forward and had pain on 
weight bearing on extension to 20 degrees.  X-rays showed 
degenerative changes and narrowing of the acetabular space 
superiorly, laterally, inferiorly and medially.  Old trauma 
was noted of the hip with an old avulsion process of the 
greater trochanter.  An old fracture was noted of the shaft 
of the hip.  There was no acute bony process identified.  
Soft tissue calcification was seen just inferior and medial 
to the lesser trochanter.  The examiner concluded that the 
veteran's old healed fracture would not interfere with 
employability but the more recent hip dislocation and surgery 
distinctly interfered with weightbearing, striding and 
bending.  The veteran would not be able to engage in any 
occupation requiring manual work.

A July 2002 rating action increased the disability evaluation 
to 20 percent disabling analogous to Diagnostic Code 5255.

Pursuant to the Board's November 2003 remand, the RO 
contacted the veteran by letter in March 2004 and asked him 
to identify any medical care providers who had treated his 
service-connected left femur disability.  His representative 
received a copy of this letter; however, neither the veteran 
nor his representative responded to the RO's request for 
additional evidence.

The veteran was to undergo VA examination of his service-
connected left femur disability, but failed to report for 
examination scheduled for September 2004.

Analysis

The veteran's left femur disability is currently evaluated as 
20 percent disabling under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5255 (2004).  

Under Diagnostic Code 5255, a 20 percent disability rating is 
assigned for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is warranted for malunion of 
the femur with marked knee or hip disability.  A 60 percent 
rating is assigned for fracture of the femur surgical neck 
with false joint, and for nonunion of the femur with loose 
motion, weight bearing preserved with aid of brace.  Finally, 
an 80 percent rating is warranted for fracture of femur shaft 
or anatomical neck with nonunion and loose motion.  See 38 
C.F.R. § 4.71a (2004).

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II (2004).

The Board finds that the veteran's left femur disability does 
not warrant a rating in excess of 20 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Examination has revealed no evidence of malunion of the 
femur, and there is no evidence that the veteran exhibited 
"marked" knee or hip disability.  At the veteran's June 
2002 VA examination, it was noted that he had some pain with 
weight bearing and a slight limp, but did not require any 
devices for walking, a brace, or corrective shoes.  The 
veteran's left hip fracture was well healed and range of 
motion testing revealed flexion to 90 degrees and abduction 
to 30 degrees.

Analogous ratings for impairment of the femur and thigh 
either are not applicable to the veteran's case or do not 
offer a higher disability rating.  Under Diagnostic Code 
5251, limitation of thigh extension to 5 degrees is rated at 
10 percent.  38 C.F.R. § 4.71a, (2004).  There is no higher 
rating available under that code.  Under Diagnostic Code 
5253, a 20 percent evaluation requires limitation of 
abduction with motion loss beyond 10 degrees.  38 C.F.R. 
§ 4.71a, (2004).  Likewise, there is no higher rating 
available under that code.  

Under Diagnostic Code 5252, limitation of flexion to 30 
degrees permits assignment of a 20 percent rating and 
limitation to 20 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2004).  However, the 
evidence shows that the veteran's left hip flexion is to 90 
degrees.  This is far more than the 20 degrees flexion that 
would warrant an evaluation of 30 percent.  

The Board has also considered whether the veteran was 
entitled to an increased disability rating under other 
applicable Diagnostic Codes, including Diagnostic Codes 5250 
and 5254. With regard to the criteria for ankylosis under 
Diagnostic Code 5250, there is no evidence that he has a 
complete bony fixation or ankylosis of his right hip.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations 
omitted) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure").  Furthermore, under Diagnostic Code 5254, there 
is no evidence of flail joint of the left hip.  38 C.F.R. § 
4.71a (2004).

The veteran's primary complaint is of left hip pain.  The 
Board has considered DeLuca v. Brown, 8 Vet. App. 202 (1995), 
in reaching its conclusion in this case.  The functional loss 
due to pain, however, is adequately covered by the 20 percent 
under Diagnostic Code 5255.  At the most recent VA 
examination in 2002, the veteran complained of pain, but, did 
not report any additional symptoms of weakness, instability, 
stiffness, giving away, fatigability, swelling, or lack of 
endurance.  Thus, he has not identified any functional 
limitation, which would warrant a higher rating under any 
applicable rating criteria.  Although there are degenerative 
changes, any additional limitation of motion due to pain is 
not of such a degree as to warrant a rating higher than that 
already assigned.  Because the 30 percent evaluation 
available under Diagnostic Code 5252 envisions a more severe 
restriction of movement, with flexion limited to 20 degrees, 
than can be compared with the veteran's flexion to 90 
degrees, the Board finds that additional functional loss, 
excess fatigability, and pain on movement due to the 
veteran's left femur disability are not supported by adequate 
pathology such that would warrant a rating in excess of 20 
percent at this time.  As such, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 have been considered, but they do not 
provide a basis for an increased rating under these 
circumstances.

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's left femur disability.  
The benefit of the doubt rule need not be considered, and the 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
anxiety reaction.

Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture left wrist.

Entitlement to an evaluation in excess of 20 percent for 
residuals of fracture of the left femur. 


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

None of the RO's post November 2000 correspondence to the 
veteran fully addresses the VCAA notice and duty to assist 
provisions as they pertain to the total disability rating for 
individual unemployability claim currently on appeal, to 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, requiring the VA to explain what evidence 
will be obtained by whom.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Rather, the letters sent to the 
veteran appear to be standard form letters, and address the 
issue of evidence needed to establish increased ratings.  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans et. 
al v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  Based on these decisions, the Board cannot 
rectify this problem.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
TDIU claim.  A general form letter, 
prepared by the RO, not specifically 
addressing the disabilities and 
entitlement at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt 
to obtain on behalf of the veteran.  
After the veteran and his representative 
have been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
request the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, 
which have provided pertinent treatment 
of the veteran since June 2002.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the TDIU claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
The RO should determine whether the 
veteran is precluded, by his service-
connected disabilities, from following a 
substantially gainful occupation and, if 
he is so precluded, assign TDIU pursuant 
to section 4.16(a) or (b), as 
appropriate. If the benefit sought on 
appeal remains denied, the RO must 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


